DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (“IDS”)
The 9/1/21 IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDS has been placed in the application file, but the information referred to therein has not been considered, as the English abstracts of the Japanese-language patents listed therein are so blurry as to render them illegible.  Note that should applicant wish to correct this deficiency by re-filing these references (or at least a legible English abstract thereof) in a subsequent IDS, MPEP 609.05(a) states that “the date that the new IDS or correction is filed will be the date of the IDS for purposes of determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97)."

Claim Interpretation
Claim 1 et seq.’s recitation “air” in the phrase “air filter” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 II, citing Kropa v. Robie, Rowe v. Dror, 112 F.3d 473, 478 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”), and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (similar statement).  Intended-use language within the body of a claim likewise raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.

Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-8 and 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mitchell et al., US 2006/0143971 (published 7/6/06) (“Mitchell”) in view of Weiser, US 2018/0084781 (published 3/29/18; filed 4/6/17; US Prov’l Appl’n filed 4/7/16).  Regarding claim 1 (interpreted as detailed above), Mitchell teaches a filter comprising a filter support (such as a permeable fabric, which is considered to be water- and air-permeable) that supports porous sorbent particles (“PSPs”), wherein the PSPs comprise a polymeric ion exchange material (“IEM”; the porous nature thereof is inferred from Mitchell’s teaching that its ion exchange materials “generally possess a high amount of accessible internal and/or external active sites in order to maximize exposed surface areas…”) such as the copolymer of maleic anhydride (“MA”) with divinylbenzene (“DVB”) and styrene (“St”), with an (attractant scent compound; “ASC”) additive such as an ionic compound incorporated therein.  See Mitchell at, e.g., par. 20, 25-27, 37-38, and 43-44; clms. 1, 9-10, and 12-13.  Although Mitchell does not specifically teach a filter simultaneously comprising the foregoing components, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given Mitchell’s teachings of the appropriateness and effectiveness thereof.  MPEP 2143 E & 2144.07.  Further, while Mitchell does not specify the relative concentrations of its copolymer’s MA, DVB, and St monomers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ desired values thereof -at least a 1:1:1 wt:wt:wt MA:DVB:St mixture (i.e. 33.3 wt% MA, 33.3 wt% DVB, and 33.3 wt% St), which would have been “at once envisaged” (accord, MPEP 2131.02 III) by those of ordinary skill in the art- via routine experimentation: it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  While Mitchell does not specify that its ionic composition ASC comprises a divalent metal (i.e. divalent cation), Weiser teaches that fish attractants (such as Mitchell’s ASCs) comprise materials such as CaCO3.  See Weiser at, e.g., par. 9.  In view of the foregoing, Mitchell’s ASC’s ionic compound is understood to be or at least comprise CaCO3; additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ CaCO3 as taught by Weiser as Mitchell’s ASC’s ionic compound, given Weiser’s statement of the appropriateness thereof.  MPEP 2143 E & 2144.07.  Given CaCO3’s MW of 100.09 g/mol, 1.5 mmolCaCO3 = 0.15 gCaCO3.  Since Mitchell’s ASC is loaded upon its IEM and is a crucial part of Mitchell’s overall invention (see Mitchell at, e.g., par. 2 and 24-27), it follows that Mitchell would necessarily employ a sufficient amount of its ASC to achieve the desired effect (and duration thereof).  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired ASC-to-polymeric IEM ratio, such as within the claimed range (i.e. ≥0.15 gCaCO3 per 1 g polymeric ion exchange material), via routine experimentation.  MPEP 2144.05, citing In re Aller.  The obviousness of the foregoing component concentrations is further supported by the fact that sufficient evidence comparing the results/properties of overall filters comprising the claimed components in amounts both within and outside of the claimed ranges was not found in the application-as-filed.  MPEP 716.02(d)II.  Note that since Mitchell’s composition can function as an air filter when its sorbent particles are supported by a permeable fabric as detailed above, it matters not whether Mitchell terms/regards its composition as an air filter: absent structural differences between a claim and a prior art material or article, a recitation of the claimed material or article’s intended use cannot alone patentably distinguish the claimed invention from the prior art.  See MPEP 2114 I-II, citing, e.g., Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987); MPEP 2111.02 II, citing Rowe v. Dror, 112 F.3d at 478 (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”).  See also In re Zierden, 411 F.2d 1325, 1328 (CCPA 1969) (stating that “a mere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable”).  Thus, if the prior art structure is capable of performing the intended use, as Mitchell’s is, it meets the claim.  See MPEP 2111.02 II, citing In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (citing, inter alia, In re Zierden).
Regarding claim 2, Mitchell’s IEM particles 20/90 are disposed upon a major surface such as particle screen 50/84.  See Mitchell at, e.g., par. 45 and 48-50; Figs. 2-3.
Regarding claim 3, while Mitchell’s IEM particles do not appear to be present substantially as a monolayer, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell’s IEM particles’ configuration so as to present them substantially as a monolayer as claimed.  Changes in size and shape are not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See MPEP 2144.04 IVA-B, citing In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 4-5, the obviousness of employing an overall filter comprising a porous (e.g. flow holes 16), air-permeable material is as detailed above; Mitchell’s PSPs are disposed within/throughout the interior of the overall filter as also detailed above (and claimed).  See Mitchell at, e.g., par. 22, and 44-50; Figs. 1-3.
Regarding claim 6, since the application-as-filed does not appear to “mak[e] clear in its specification what it regard[s] as constituting a material change in the basic and novel characteristics of the invention” (see MPEP 2113 III, citing PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1355 (Fed. Cir. 1998)), nor give “a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.””  See id.  As such, the teachings and suggestions detailed above vis-à-vis claim 1 are considered to meet/satisfy claim 6 as well.
Regarding claim 7, Mitchell’s filter has flow holes 16, oriented at least generally perpendicular to the filter’s major axis, where air or water can flow from outside the filter through to its interior.  See id. at, e.g., par. 22 and 25; Fig. 1.  While Mitchell does not specify the thickness of its filter, this nevertheless does not connote patentability without more- changes in size and shape are not patently distinct over the prior art absent persuasive evidence (not found in the application-as-filed) that the particular configuration of the claimed invention is significant.  See MPEP 2144.04 IV.A-B, citing In re Rose, In re Rinehart, Gardner v. TEC Syst., Inc., and In re Dailey.  Employing a thickness within the claimed range would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the facts that i) Mitchell’s filter is designed to be hand-held and catch fish (which are commonly-known to be hauled in and unhooked by hand, i.e. human-sized scope) via casted line, and/or ii) Mitchell’s teachings that its flow holes 16 are sized according to the overall filter’s size (see Mitchell at, e.g., par. 22; Fig. 1) and that its filter’s design and/or shape can be adjusted as desired.  See id. at, e.g., par. 51; MPEP 2144.04 IV.A-B.
Regarding claim 8, Mitchell’s filter can comprise a netting (which necessarily comprises a major surface) 50/84; Mitchell’s teaching that its PSPs can be “attach[ed]” to its overall filter (such as those depicted in Figs. 2-3, which employ netting 50/84) renders it prima facie obvious to adhesively attach at least some of its PSPs to said netting.  See Mitchell at, e.g., par. 45-47 and 49; clm. 18; Figs. 2-3.
Regarding claim 21, Mitchell’s filter has flow holes 16, through which air or water can flow from outside the filter to its interior, where its PSPs are disposed.  See id. at, e.g., par. 22 and 25; Fig. 1.
Regarding claim 22, Mitchell’s PSPs’ IEMs can be employed in the form of disks, which are considered to qualify as a cartridge as claimed.  See id. at, e.g., par. 41.

Claim Objections/Potentially Allowable Subject Matter
Claims 9-20 and 23 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of their base claim and any intervening claims.  Regarding said claims, the most pertinent prior art, detailed above, does not teach or suggest i) employing its PSPs within the interior of a fibrous web that exhibits such an interior (which is understood to mean that the web is three-dimensional rather than a mere plane) as in claim 9, ii) that its filter support is one layer of a multilayer, air-permeable assembly as in claim 14, iii) that its filter support is pleated as in claim 16, iv) that its filter is part of an assembly as in claims 17 and 22, v) that its filter support comprises a honeycomb as in claim 18, and vi) that its filter is/provides a layer of a filtering face-piece respirator as in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ December 9, 2022
Primary Examiner
Art Unit 1736